*
                                                                        IN THE
                                                                 *
                                                                        SUPREME COURT
  IN THE MATTER OF THE PETITION
                                *
   FOR REINSTATEMENT OF ISAAC
                                                                        OF MARYLAND
      H. MARKS TO THE BAR OF
                                *
            MARYLAND
                                                                        Misc. Docket AG No. 30
                                                                 *
                                                                        September Term, 2022
                                                                 *

                                                                ORDER

            Upon consideration of Isaac H. Marks’ Petition for Reinstatement and Bar

Counsel’s consent to the petition for reinstatement, it is this 16th day of December 2022,

by the Supreme Court of Maryland,

            ORDERED that the Petition is GRANTED; and it is further

            ORDERED that Isaac H. Marks is reinstated as a member of the Bar of Maryland;

and it is further

            ORDERED that the Clerk of the Court shall replace the name Isaac H. Marks upon

the register of attorneys entitled to practice law in this State and certify that fact to the

Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.




                                                                        /s/ Matthew J. Fader
                                                                             Chief Justice
Pursuant to the Maryland Uniform Electronic Legal Materials
Act (§§ 10-1601 et seq. of the State Government Article) this
document is authentic.
                         2022-12-16 08:18-05:00




Gregory Hilton, Clerk